Citation Nr: 1030333	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial compensable rating for a residual 
scar, status post removal of tumor, left proximal tibia.

3.  Entitlement to service connection for a neurological disorder 
of the upper extremities, to include bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the RO.  
The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) in a hearing at the Board in Washington, DC in May 
2010.

The issue of entitlement to service connection for a neurological 
disorder of the upper extremities, to include bilateral carpal 
tunnel syndrome, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is shown to require continuous 
medication for control.

2.  The Veteran's residual scar, status post removal of tumor, 
left proximal tibia is shown to be superficial and painful.





CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, 
for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.104, including Diagnostic Code 7101 (2009).

2.  The criteria for an initial 10 percent rating, but no more, 
for residual scar, status post removal of tumor, left proximal 
tibia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.118, including Diagnostic Codes 7802-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits under the Veterans Claims Assistance Act of 
2000 (VCAA) are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning 
revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

Effective May 30, 2008, 38 CFR § 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for the hypertension and residual scar 
disabilities in a notice of disagreement, no further duty to 
inform her of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to these matters was provided in the letter sent to the 
Veteran in March 2008.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.

Recently, the Court in Bryant v. Shinseki, No. 08-4080 (U.S. Vet. 
App. Jul. 1, 2010) (per curiam) held that 38 C.F.R. § 3.103(c)(2) 
imposes upon "Board hearing officers" a duty to suggest to the 
Appellant the submission of possibly overlooked evidence, 
irrespective of the notice letter that may have been sent to the 
Appellant pursuant to 38 U.S.C. § 5103(a).  In this regard, the 
Court reasoned "to hold that the failure of a hearing officer to 
suggest the submission of evidence that might have been 
overlooked is rendered nonprejudicial simply because the claimant 
had been provided preadjudicatory notice of what was needed to 
substantiate the claim essentially would eviscerate the duty 
imposed by the Secretary in § 3.103(c)(2)."  To that end, the 
Court explained that having a "Board hearing officer" suggest 
potentially overlooked evidence during a hearing does not equate 
to preadjudication.  During the May 2010 hearing, the undersigned 
AVLJ encouraged the Veteran to submit any additional evidence 
that would support her contentions.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where entitlement to 
compensation has already been established, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from the 
time the claim is file until VA makes a final decision.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Hypertension

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Rati
ng

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart 
disease and other types of heart disease. 

Factual Background and Analysis

In the appealed February 2006 rating decision, the RO granted 
service connection for hypertension and assigned a noncompensable 
rating for the disability.  

At the outset, the Board notes that the Veteran was diagnosed 
with hypertension during service and has been prescribed 
medication (Lisinopril and Lopressor) for control thereof 
continuously since April 2001.  During the November 2005 fee 
basis VA examination, blood pressure readings were 120/80, 
120/84, and 122/82.  The diagnosed hypertension was confirmed, 
and it was noted that the Veteran was currently prescribed 
Lopressor for control of the hypertension.  A February 2008 
pharmacy record documented that the Veteran was prescribed 
Metoprolol (Lopressor), 50 mg, for control of her hypertension.  
During the June 2008 fee basis VA examination, blood pressure 
readings were 132/87, 125/81, and 139/82.  The diagnosed 
hypertension was confirmed and it was noted that the Veteran was 
prescribed Metoprolol (Lopressor) for control of the 
hypertension.  In a November 2009 private treatment record, the 
blood pressure reading was 136/81.  The diagnosed hypertension 
was confirmed and the Veteran was continued on Lopressor, 50 mg, 
for control of her hypertension.  Further, the Veteran was 
advised to take an additional daily half tablet of the Lopressor.

Given this review of all the evidence of record, the Board finds 
that an initial 10 percent rating, but no more, for the 
hypertension is warranted.  In this regard, the record clearly 
shows that continuous medication is necessary for the control of 
the Veteran's hypertension.  The evidence of record seems to 
indicate that if the Veteran were not on antihypertensive 
medication her blood pressure would be uncontrolled with 
continual diastolic readings above 100.  Therefore, the Veteran's 
hypertension meets the criteria for assignment of a 10 percent 
rating.  

The criteria for a 20 percent rating would require diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Such impairment was simply not 
documented.  As such, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent for the 
hypertension.






Residual Scar, status post removal of tumor, left proximal tibia

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008, unlike here.  
Accordingly, these revisions do not apply to the present case.  
73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim 
will be considered solely under the criteria effective as of the 
date of the claim.

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008)

Factual Background and Analysis

In the appealed February 2006 rating decision, the RO granted 
service connection for a residual scar, status post removal of 
tumor, left proximal tibia and assigned a noncompensable rating 
for the disability under diagnostic code 7802.

During the November 2005 fee basis VA examination, the examiner 
noted that the Veteran had constant pain and numbness in the left 
leg since having the initial surgery during her period of 
service.  She had limited ability to walk, stand, and jog 
secondary to the residual disability.

Objectively, the examiner observed a scar on the left proximal 
tibia that measured 5 cm by .5 cm.  The scar was depressed.  
There was no tenderness, ulceration, adherence, instability, 
tissue loss, keloid, hypopigmentation, hyperpigmentation, or 
abnormal texture.  However, there was mild disfigurement.  

In a June 2008 fee basis VA examination, the Veteran complained 
of pain in the area where the tumor was removed.  Reportedly, she 
could not work or exercise without frequent pain and discomfort.

Objectively, the examiner observed a scar on the left leg in the 
upper shin region that measured 31.75 cm by 2.75 cm.  The scar 
had hypopigmentation of less than six square inches and abnormal 
texture of less than six square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, or hyperpigmentation.

Given this review of all the evidence of record, the Board finds 
that the Veteran's residual scar is more appropriately 
contemplated by diagnostic code 7804, and a 10 percent rating, 
but no more, for the residual scar is warranted.  In this regard, 
in the November 2005, June 2008, and during her May 2010 hearing 
before the undersigned, the Veteran has consistently complained 
that she has pain in the area where the tumor was removed.  To 
that end, the Veteran is certainly competent to report symptoms 
capable of lay observation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide a medical diagnosis).  Given this 
evidence, the Veteran's residual scar disability meets the 
criteria for a 10 percent rating under diagnostic 7804.  

The criteria for a 20 percent rating would require evidence of 
scar that is deep or causes limited motion in an area exceeding 
12 square inches.  Such impairment was simply not documented.  As 
such, the Board finds that the Veteran is not entitled to an 
initial rating in excess of 10 percent for the residual scar, 
status post removal of tumor, left proximal tibia.

The Board finds that the disabilities in this case are not so 
unusual or exceptional as to render impractical the application 
of the regular schedular standards at any time during the 
pendency of the evaluation periods.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the Veteran's disabilities have 
not  hospitalization, and there is no objective evidence that the 
disabilities resulted in marked interference with her employment.  
The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Additionally, the Board is aware of the Court's recent decision 
in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this decision, 
the Court found that a claim for a total disability rating based 
upon individual unemployability (TDIU) was not a free-standing 
claim in the instance of a rating claim where a request for TDIU, 
either overtly stated or implied by a fair reading of the claim 
or of the evidence of record, was indicated.  Here, however, 
there is no suggestion from the record that the Veteran has 
asserted that her disabilities addressed on appeal have resulted 
in unemployability.  Accordingly, the Board finds that there is 
no corresponding TDIU claim raised by the record.


ORDER

An initial 10 percent evaluation for the service-connected 
hypertension is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.

An initial 10 percent evaluation for the service-connected 
residual scar, status post removal of tumor, left proximal tibia 
is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  

In this case, the service treatment records for treatment the 
Veteran received at Bolling Air Force Base (AFB) during her 
period of active duty service have been found to be unavailable.  
No presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. at 217-18 (2005) (the Court 
declined to apply "adverse presumption" against VA where records 
had been lost or destroyed while in Government control because 
bad faith or negligent destruction of the documents had not been 
shown).  When service treatment records are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  Under 
such circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have been 
destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Post service treatment records do document treatment for a 
disorder of the upper extremities.  In this regard, in the June 
2008 fee basis VA examination report, the diagnosis was bilateral 
wrist strain and in a November 2009 private treatment record the 
diagnosis was right wrist pain, possible osteoarthritis.  The 
Veteran contends that her disorder of the upper extremities onset 
during her period of service and that the service treatment 
records from Bolling AFB, now found unavailable, would have shown 
a diagnosis of carpal tunnel syndrome.  Given these contentions, 
in light of the heightened duty to assist, the Board finds that a 
VA examination is necessary to determine the etiology of the 
claimed neurological disorder of the upper extremities, to 
include bilateral carpal tunnel syndrome.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding her 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After any further indicated development 
(i.e., a search for records of any reported 
treatment) is completed, the Veteran should 
be afforded a VA neurological examination 
to determine the nature, extent and likely 
etiology of the claimed neurological 
disorder of the upper extremities, to 
include bilateral carpal tunnel syndrome.  
All indicated tests and studies are to be 
performed.  In conjunction with the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
should specifically identify/diagnose the 
Veteran's current disorder(s) of the upper 
extremities, if found, and opine as to 
whether each diagnosed disorder at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) had its onset in 
service or is otherwise etiologically 
related to her period of service.  

A complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


